                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

NEHEMIAH ROLLE,
                                                        Civil Action No. 1:20-cv-735
      Plaintiff,                                        Cole, J.
                                                        Bowman, M.J
    vs.

MELINDA COOPER,

      Defendants.

                          REPORT AND RECOMMENDATION
      This civil action is now before the Court on Defendant’s motion to dismiss for lack

of jurisdiction (Doc. 4) and Plaintiff’s cross motion to strike Defendant’s motion to

Dismiss. (Doc. 7). Also before the Court are Plaintiff’s motion for random selection of

federal judges (Doc. 3) and a motion to compel (Doc. 9).

      Plaintiff Nehemiah Rolle, Jr., filed this pro se Complaint against Defendant Melinda

Cooper, Administrator for the Fifth District Court of Appeals for Ohio, in her personal and

official capacity. (Doc. 1, PageID# 3). Plaintiff’s claims appear to center around two

traffic cases (Case Nos. 2019-TRD-3122 and 2019-TRD-312) decided by the Morrow

County Municipal Court and his subsequent attempted appeals of those decisions in the

Fifth District Court of Appeals (Case Nos. 2019-CA-04, 2019-CA-06, and 2019-CA-08).

(Id. at PageID# 7, 11). He alleges that, from August 20, 2019, the date of filing his “Notice

of Appeal” in 2019-CA-04, through August 19, 2020, Defendant Melinda Cooper “willfully

and intentionally and criminally aiding and abetting . . . acts of obstructing justice and

concealing legal court papers of Plaintiff and stealing and failing to file those legal court

interlocutory appeal papers” with the Fifth District Court of Appeals. (Id. at PageID# 3).
       Plaintiff also contends that Defendant partook in the filing of false and fraudulent

papers, did “not provid[e] the Plaintiff with copies of the official court record and copies

of the official Court filed pleadings,” and failed to apply his filing fee for such. (Id. at

PageID# 4). Additionally, Plaintiff appears to allege a conspiracy between the Defendant

and non-parties Morrow County Municipal Court Judge Jenifer Murphy Burnaugh and

Morrow County Municipal Court Clerk Amy Braddock. He complains that their actions

regarding his cases were “out of revenge” and “white supremacy racism.” (Id. at PageID

# 5). In conjunction with these allegations, Plaintiff indicates that he is a “Black American

Citizen” and asserts—but does not support— allegations of racial discrimination against

the Defendant, who he calls a “white supremacy state official.” (Id. at PageID# 4). In

light of the foregoing, Plaintiff seeks redress against Defendant for alleged violations to

his rights under the First, Fourth, Fifth, Sixth, Seventh, Eighth, Ninth, Tenth, and

Fourteenth Amendments to the Constitution.

      On September 20, 2020, Defendant filed a motion to dismiss Plaintiff’s complaint

for lack of jurisdiction. (Doc. 4). Notably, Defendant contends that Plaintiff’s Complaint

should be dismissed for the following reasons: (1) Defendant is entitled to absolute quasi-

judicial immunity; (2) Plaintiff fails to meet the most basic pleading standards and state

a claim upon which relief can be granted under either 42 U.S.C. § 1983 or §1985; (3)

Eleventh Amendment Immunity shields the Defendant against any claims against her in

her official capacity, while qualified immunity protects her from any claims for damages

in her individual or personal capacity; and (4) Plaintiff is not entitled to any award for

attorney’s fees under 42 U.S.C. § 1988.




                                             2
      Plaintiff did not timely respond to the motion and was Ordered to show cause, in

writing, by November 30, 2020 why Defendant’s motion should not be construed as

unopposed and granted for the reasons stated therein. (Doc. 6). Thereafter, on

December 4, 2020, Plaintiff filed a motion to strike Defendant’s Motion to dismiss and to

allow Plaintiff to proceed to trial. (Doc. 7). Upon careful review, the undesigned finds that

Defendant’s motion to dismiss is well-taken and this matter should be dismissed

pursuant to 12(b)(6) of the Federal Rules of Civil Procedure.

      Plaintiff’s motion to strike Defendant’s motion to dismiss wholly lacks merit.

Plaintiff appears to argue, inter alia, that Defendant’s motion to dismiss should be

stricken because Defendant’s counsel did not file an affidavit in support of the motion.

As noted by Defendant, there is no such requirement outlined in the Rules of Civil

Procedure.    Plaintiff provides no other basis for the motion to be stricken.          More

importantly, Plaintiff has not complied with the Court’s Show cause Order. Namely,

Plaintiff fails to provide any reason why Defendant’s motion should not be construed as

unopposed and granted for the reasons stated therein. (See Doc. 6). Plaintiff’s motion to

strike does not address or dispute the merits of Defendant’s Motion to Dismiss. Having

reviewed Defendant’s motion, the undersigned finds the motion is well-taken for the

reasons stated therein and that Plaintiff’s complaint fails to state a claim upon which relief

may be granted.

      In light of the foregoing, it is therefore RECOMMENDED that Defendant’s motion

to dismiss (Doc. 4) be GRANTED, all pending motions (Docs. 3, 7, 9) be DENIED as

MOOT and this matter CLOSED. It is further RECOMMENDED that the Court certify

pursuant to 28 U.S.C. § 1915(a) that for the foregoing reasons an appeal of any Order



                                              3
adopting this Report and Recommendation would not be taken in good faith and

therefore deny Plaintiff leave to appeal in forma pauperis. Plaintiff remains free to apply

to proceed in forma pauperis in the Court of Appeals. See Callihan v. Schneider, 178

F.3d 800, 803 (6th Cir. 1999), overruling in part Floyd v. United States Postal Serv., 105

F.3d 274, 277 (6th Cir. 1997).

                                                       s/Stephanie K. Bowman
                                                       Stephanie K. Bowman
                                                       United States Magistrate Judge




                                            4
                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

NEHEMIAH ROLLE,
                                                      Civil Action No. 1:20-cv-735
      Plaintiff,                                      Cole, J.
                                                      Bowman, M.J
    vs.

MELINDA COOPER,

      Defendant.


                                        NOTICE

      Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on

timely motion by either side for an extension of time. All objections shall specify the

portion(s) of the R&R objected to, and shall be accompanied by a memorandum of law in

support of the objections. A party shall respond to an opponent’s objections within

FOURTEEN DAYS after being served with a copy of those objections. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas

v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                           5
